AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED AGREEMENT is made effective as of June 30, 2008,
by and between COMMUNITY FIRST, INC. (the “Company”), Columbia, Tennessee,
COMMUNITY FIRST BANK & TRUST (the “Bank”), Columbia, Tennessee, and Marc R.
Lively (the “Executive”).
     WHEREAS, the Company and the Bank wish to assure themselves of the services
of Executive for the period provided in this Agreement; and
     WHEREAS, the Executive is willing to continue to serve in the employment of
the Company and the Bank on a full-time basis for said period.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1. POSITION AND RESPONSIBILITIES.
     During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer of the Bank and the Company.
2. TERMS AND DUTIES.
     (a) The term of this Agreement shall be deemed to have commenced as of the
date first above written and shall continue for a period of twenty-four
(24) full calendar months thereafter. Commencing on the first anniversary date,
which is defined as the last day of the 24-month term, the Agreement will renew
automatically for an additional twenty-four (24) months unless the Agreement is
otherwise terminated or amended by mutual agreement upon delivery of notice to
the other party of intent not to renew within one hundred eighty (180) days of
the renewal date. Unless amended by the parties hereto in writing, the term of
this Agreement shall continue in this fashion in twenty-four month intervals.
     (b) During the period of his employment hereunder, except for periods of
absence occasioned by illness, vacation periods, and leaves of absence,
Executive shall devote substantially all his business time, attention, skill,
and efforts to the faithful performance of his duties hereunder including
activities and services related to the organization, operation and management of
the Company and Bank; provided, however, that, from time to time, Executive may
serve, or continue to serve, on the boards of directors of, and hold any other
offices or positions in, companies or organizations, which will not materially
affect the performance of Executive’s duties pursuant to this Agreement and
which comply with the terms of the code of ethics/conduct of the Company and the
Bank.
3. COMPENSATION AND REIMBURSEMENT.
     (a) The compensation specified under this Agreement shall constitute the
salary and benefits paid for the duties described in Sections 1 and 2. The Bank
shall pay Executive as compensation a salary of two hundred thirty four thousand
and no/100 ($234,000.00) per year

 



--------------------------------------------------------------------------------



 



(“Base Salary”). Such Base Salary shall be payable in accordance with the
customary payroll practices of the Bank. During the period of this Agreement,
Executive’s Base Salary shall be reviewed at least annually; the first such
review will be made no later than one year from the date of this Agreement. Such
review shall be conducted by a Committee designated by the Board, and the Board
may increase Executive’s Base Salary. In addition to the Base Salary provided in
this Section 3(a), the Bank shall provide to Executive at no additional cost to
Executive all such other benefits as are provided to regular full-time employees
of the Bank.
     (b) Executive will be entitled to participate in or receive benefits under
any employee benefit plans including, but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans, health and
accident plans, medical coverage or any other employee benefit plan or
arrangement made available by the Bank in the future to its senior executives
and key management employees, subject to, and on a basis consistent with, the
terms, conditions and overall administration of such plans and arrangements.
Executive will be entitled to incentive compensation and bonuses as provided in
any plan, or pursuant to any arrangement of the Bank or Company, in which
Executive is eligible to participate. Nothing paid to the Executive under any
such plan or arrangement will be deemed to be in lieu of other compensation to
which the Executive is entitled under this Agreement, except as provided under
Section 5(e).
     (c) Executive shall be eligible to participate in the Company’s stock
option or other incentive plans in accordance with the terms thereof.
Executive’s existing stock options shall continue in full force and effect and
shall continue to vest in accordance with their terms. The Company agrees with
the Executive that during the term of this Agreement, if the Company shall issue
shares of Common Stock in a public or private offering for cash or for
indebtedness of a third party (other than pursuant to an employee benefit plan
or stock option plan or pursuant to a merger or acquisition agreement), the
Company will grant to Executive additional options equal to 3% (three percent)
of the number of shares so issued. Such additional options shall be on the same
terms (including vesting) as options granted prior to the date hereof (except as
modified hereunder) and except as vesting may be required to be adjusted to
preserve the status of such options as Incentive Stock Options. The exercise
price of such additional options shall be determined by the Board of Directors
at the time of their issue, but in no event shall be less than Fair Market Value
(as defined in the Stock Option Plan) on the date of their issue.
     (d) Executive will be reimbursed for reasonable travel and entertainment
expenses.
     (e) Executive will have access to the Bank’s corporate membership in the
Graymere Country Club in Columbia, Tennessee. The Bank will pay the monthly
country club dues, the capital improvement fund fee and applicable taxes as well
as the country club’s per month standard meal allowance charge and
business-related entertainment at the country club. Executive will reimburse the
Bank for any personal expenditures at the country club not related to the
business of the Bank. Executive will maintain accurate records segregating
business and personal expenditures at the country club and in connection with
any Bank-owned credit cards.
4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

2



--------------------------------------------------------------------------------



 



     (a) Upon Executive’s Involuntary Termination of Employment (as herein
defined) during the Executive’s term of employment under this Agreement, the
provisions of this Section shall apply. For the purpose of this Agreement, an
Involuntary Termination of Employment shall mean either (i) the Executive’s
Separation from Service initiated by the Company or the Bank without Cause at
any time during the term of this Agreement or (ii) the Executive’s Separation
from Service initiated by the Executive for Good Reason. An Executive’s
Separation from Service due to his or her death, Retirement, termination for
Cause, or termination for Disability shall not be considered an Involuntary
Termination of Employment and shall not entitle the Executive to any benefits
under this Agreement that are payable following an Involuntary Termination of
Employment.
     (b) For the purpose of this Agreement, Good Reason shall mean the
Executive’s Separation from Service whether before or after a Change in Control
as a result of one of the following events: (i) any material demotion,
(ii) material loss of office or authority; (iii) a material reduction in the
Executive’s annual compensation or benefits; (iv) relocation of Executive’s
principal place of employment by more than 40 miles from its location
immediately prior to Executive’s termination in the event that the termination
precedes a Change in Control is or from its location immediately prior to the
Change in Control in the event that the termination is after a Change in
Control, (v) the liquidation or dissolution of the Company or the Bank, or
(vi) the failure of the Company or the Bank to renew this Agreement upon the
expiration of the then term. A termination under the circumstances listed in
(i) through (vi) above shall be for “Good Reason” only if (A) Executive notifies
the Company and the Bank of the existence of the condition that otherwise
constitutes Good Reason within ninety (90) days of the initial existence of the
condition, (B) the Company and the Bank fails to remedy the condition within
thirty (30) days following it’s receipt of Executive’s notice of Good Reason and
(C) the Executive experiences a Separation from Service from the Company and the
Bank due to the condition within twelve months of the initial existence of such
condition.
     (c) For the purpose of this Agreement, Separation from Service shall mean
the date on which the Company and the Bank and the Executive reasonably
anticipate that no further services will be performed by Executive after such
date, or that the level of bona fide services Executive will perform after such
date will permanently decrease to no more than 49% of the average level of bona
fide services performed over the immediately preceding 36-month period. Whether
a Separation from Service occurs shall be interpreted consistent with
Section 1.409A-1(h) of the U.S. Treasury Regulations.
     (d) Upon the occurrence of Executive’s Involuntary Termination of
Employment, the Bank shall pay Executive, or, in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, a lump sum payment equal to twelve
(12) months Base Salary. Such payment shall be made within 10 days (with the
date of such payment determined by the Company or the Bank in their sole
discretion) of the date of the Executive’s Involuntary Termination of
Employment.
     (e) Upon the occurrence of Executive’s Involuntary Termination of
Employment, the Company or the Bank will cause to be continued life, medical,
dental and disability coverage substantially identical to the coverage
maintained by the Company or the Bank for Executive prior to his termination for
a period of twelve (12) months at the Company’s or the Bank’s

3



--------------------------------------------------------------------------------



 



expense. The Company or the Bank may provide such coverage by paying the
Executive’s applicable COBRA premium during such 12 month period. Any benefit
coverage provided or paid for by the Company or the Bank pursuant to this
Section 4(e) shall run concurrently with the Executive’s COBRA continuation
period (as determined under Section 498OB of the Code and the U.S. Treasury
Regulations Promulgated thereunder). A COBRA notice will issue upon the date of
termination. Any COBRA-mandated coverage extensions beyond the first twelve
(12) months will be at the option of the Executive and paid for by him as
provided by law unless he has secured other coverage from another source
extinguishing his coverage rights.
5. CHANGE IN CONTROL.
     (a) No benefit shall be paid under this Section 5 unless there shall have
occurred a Change in Control of the Company. For purposes of this Agreement, a
“Change in Control” of the Company shall be deemed to occur if and when:
          (i) there occurs an acquisition in one or more transactions of at
least 15 percent but less than 25 percent of the of the Company’s outstanding
common stock by any person (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended and as used in Section 13(d) and 14(d) thereof,
or by two or more persons acting as a group (excluding officers and directors of
the Company), and the adoption by the Board of Directors of a resolutions
declaring that a change in control of the Company has occurred; or
          (ii) there occurs a merger, consolidation, reorganization,
recapitalization or similar transaction involving the securities of the Company
upon the consummation of which more than 50 percent in voting power of the
voting securities of the surviving corporation(s) is held by persons other than
former shareholders of the Bank; or
          (iii) 25 percent or more of the directors elected by shareholders of
the Company to the Board of Directors are persons who were not listed as
nominees in the Company’s then most recent proxy statement.
     (b) Upon the Executive’s Involuntary Termination of Employment from the
Company and the Bank following a Change in Control, the Company shall pay
Executive, or in the event of the Executive’s subsequent death following his
Involuntary Termination of Employment following a Change in Control, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, a sum equal to two hundred and fifty percent
(250%) of the Executive’s “base amount,” currently then in effect, within the
meaning of Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”). Such payment shall be made in a lump sum paid within ten (10) days
of the date of Executive’s Involuntary Termination of Employment.
     (c) Upon the Executive’s Involuntary Termination of Employment from the
Company and the Bank following a Change in Control, the Company or the Bank will
cause to be continued life, medical, dental and disability coverage
substantially identical to the coverage maintained by the Company or the Bank
for Executive prior to his Involuntary Termination of Employment. The Company or
the Bank may provide such coverage by paying the Executive’s applicable COBRA
premium during such 12 month period. Any benefit coverage provided or

4



--------------------------------------------------------------------------------



 



paid for by the Company or the Bank pursuant to this Section 5(c) shall run
concurrently with the Executive’s COBRA continuation period (as determined under
Section 498OB of the Code and the U.S. Treasury Regulations Promulgated
thereunder). In addition, Executive shall be entitled to receive in a lump sum
payment on the Date of Termination, the value of employer contributions that
would have been made on the Executive’s behalf over the remaining term of this
Agreement to any tax-qualified retirement plan sponsored by the Company or the
Bank as of the Date of Termination. Such coverage and payments shall cease upon
the expiration of twelve (12) months.
     (d) Upon the Executive’s Involuntary Termination of Employment following
the occurrence of a Change in Control, the Executive shall be entitled to
receive, in a lump sum on the Date of Termination, benefits due him under, or
contributed by the Company or the Bank on his behalf, pursuant to any
retirement, incentive, profit sharing, bonus, performance, disability or other
employee benefit plan maintained by the Company or the Bank on the Executive’s
behalf to the extent that such benefits are not otherwise paid to the Executive
upon a Change in Control.
     (e) Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any payment or
distribution by the Company or the Bank to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 5(e) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed upon the Gross-Up
Payment, and taking account of any withholding obligation on the part of the
Bank, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.
     (f) All determinations required to be made under this Section 5, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be used in arriving at such determination, shall
be made by the Company’s regular certified public accounting firm (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within 15 business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company.
     (g) As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event

5



--------------------------------------------------------------------------------



 



of an Underpayment, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Bank to or for the benefit of Executive.
     (h) Notwithstanding any other provision of this Section 5, any Gross-Up
Payment or Underpayment shall be paid in a single lump sum payment at a time
which will enable timely payment of any excise tax due by the Executive, but in
no event later than December 31 of the year following the year (A) any excise
tax is paid to the Internal Revenue Service regarding this Section 5 or (B) any
tax audit or litigation brought by the Internal Revenue Service or other
relevant taxing authority related to this Section 5 is completed or resolved.
     (i) Upon the occurrence of a Change in Control followed by the Executive’s
Involuntary Termination of Employment in a manner in which Executive is entitled
to receive payments under Section 5 hereof, the Executive agrees that he will
not compete with the Company or the Bank or the surviving financial institution
of the Bank for a period of eighteen (18) months in any city or town in which
the Company or the Bank operates a branch or main office determined as of the
Date of Termination. For purposes of this paragraph, the term “compete” shall
have the same meaning as more fully defined in Paragraph 11,
Non-Competition/Non-Solicitation.
6. DELAY OF PAYMENTS.
     It is intended that each installment (including a lump sum payment) of the
payments provided under Section 4 and Section 5 of this Agreement is a separate
“payment” for purposes of Section 409A of the Code and that the payments
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Sections 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v) of the U.S. Treasury Regulations.
Notwithstanding anything to the contrary in this Agreement, if (i) on the date
Executive’s employment with the Company and the Bank terminates the Executive is
a “specified employee” (as such term is defined under Section 1.409A-1(i)(1) of
the U.S. Treasury Regulations) of the Company and the Bank and (ii) any payments
to be provided to the Executive pursuant to this Agreement are or may become
subject to the additional tax under Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A of the Code if provided at
the time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six months after the date of Executive’s
Separation from Service from the Company and the Bank. Any payments delayed
pursuant to this Section 6 shall be made in a lump sum on the first day of the
seventh month following the Executive’s Separation from Service and any
remaining payments shall be made in accordance with the terms of this Agreement.
7. TERMINATION FOR DISABILITY.
     (a) If the Executive shall become disabled as defined in the Company’s or
the Bank’s then current long-term disability plan (or, if no such plan is then
in effect, if the Executive is permanently and totally disabled within the
meaning of Section 409(a)(2)(C) of the Code as determined by a physician
designated by the Board), the Company and the Bank may terminate Executive’s
employment for “Disability.”

6



--------------------------------------------------------------------------------



 



     (b) Upon the Executive’s termination of employment for Disability, the
Company or the Bank will pay Executive, as disability pay, a bi-weekly payment
equal to two-thirds (2/3) of Executive’s bi-weekly rate of Base Salary on the
Date of Termination. These disability payments shall commence on the Executive’s
Date of Termination and will end on the earlier of (i) the date Executive
returns to the full-time employment of the Company and the Bank in the same
capacity as he was employed prior to his termination for Disability and pursuant
to an employment agreement between Executive and the Company and the Bank;
(ii) Executive’s full-time employment by another employer; (iii) Executive
attaining the normal expected retirement age or age 65 if the Executive so
elects; or (iv) Executive’s death. The disability pay shall be reduced by the
amount, if any, paid to the Executive under any plan of the Company or the Bank
providing disability benefits to the Executive.
     (c) The Company and the Bank will cause to be continued life, medical,
dental and disability coverage substantially identical to the coverage
maintained by the Company or the Bank for Executive prior to his termination for
Disability. The Company or the Bank may provide such coverage by paying the
Executive’s applicable COBRA premium during such 12 month period. Any benefit
coverage provided or paid for by the Company or the Bank pursuant to this
Section 7(c) shall run concurrently with the Executive’s COBRA continuation
period (as determined under Section 498OB of the Code and the U.S. Treasury
Regulations Promulgated thereunder). This coverage and payments shall cease upon
the earlier of (i) the date Executive returns to the full-time employment of the
Company and the Bank, in the same capacity as he was employed prior to his
termination for Disability and pursuant to an employment agreement between
Executive and the Company and the Bank; (ii) Executive’s full-time employment by
another employer; (iii) Executive’s attaining normal retirement age or age 65 if
the Executive so elects; or (iv) the Executive’s death.
     (d) Notwithstanding the foregoing, there will be no reduction in the
compensation otherwise payable to Executive during any period during which
Executive is incapable of performing his duties hereunder by reason of temporary
disability.
     (e) Executive agrees that he will not compete with the Company or the Bank
in any city or town in which the Company or the Bank operates a branch or main
office determined as of the Date of Termination for a period of twelve
(12) months following his termination for Disability from his employment by the
Bank. For purposes of this paragraph, the term “compete” shall have the same
meaning as more fully defined in Section 11, Non-Competition/Non-Solicitation.
8. TERMINATION UPON RETIREMENT; DEATH OF EXECUTIVE.
     Termination by the Company and the Bank of Executive based on “Retirement”
shall mean retirement at age 65 or in accordance with any retirement arrangement
established with Executive’s consent with respect to him. Upon termination of
Executive upon Retirement, Executive shall be entitled to all benefits under any
retirement plan of the Company and the Bank and other plans to which Executive
is a party. Upon the death of the Executive during the term of this Agreement,
the Company and the Bank shall pay to Executive’s estate the compensation due to
the Executive through the last day of the calendar month in which his death
occurred.

7



--------------------------------------------------------------------------------



 



9. TERMINATION FOR CAUSE.
     For purposes of this Agreement, “Termination for Cause” shall include
termination because of the Executive’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation which negatively impacts the Company or the Bank (other than
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement. For purposes of this
Section, the term “willful” is defined to include any act or omission which
demonstrates an intentional or reckless disregard for the duties and
responsibilities owed to the business of the Company or the Bank by Executive.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of not less than
three-fourths of the members of the Board at a meeting of the Board called and
held for that purpose, finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying termination for Cause and specifying
the reasons thereof. The Executive shall not have the right to receive
compensation or other benefits for any period after termination for Cause. Any
stock options granted to Executive under any stock option plan or any unvested
awards granted under any other stock benefit plan of the Company, or any
subsidiary or affiliate thereof, shall become null and void effective upon
Executive’s receipt of Notice of Termination for Cause pursuant to Section 10
hereof, and shall not be exercisable by Executive at any time subsequent to such
Termination for Cause.
10. NOTICE.
     (a) Any purported termination by the Company or the Bank or by Executive
shall be communicated by Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.
     (b) “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period); and (B) if his
employment is terminated for any other reason, the date specified in the Notice
of Termination.
     (c) If, within thirty (30) days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the occurrence of a
Change in Control and voluntary termination by Executive in which case the Date
of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties by a binding arbitration award, or by
a final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the

8



--------------------------------------------------------------------------------



 



pendency of any such dispute, each of the Company and the Bank will continue to
pay Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, Base Salary) and continue him
as a participant in all compensation, benefit and insurance plans in which he
was participating when the notice of dispute was given, until the dispute is
finally resolved in accordance with this Agreement. Amounts paid under this
Section are in addition to all other amounts due under this Agreement and shall
not be offset against or reduce any other amounts due under this Agreement.
11. NON-COMPETITION/NON-SOLICITATION.
     (a) Upon Executive’s Involuntary Termination of Employment, Executive
agrees not to compete with the Company or the Bank for a period of twelve
(12) months following the date of Executive’s Date of Termination in any city or
town in which the Bank operates a branch or main office, determined as of the
Date of Termination. Executive agrees that during such period, Executive shall
not work for or advise, consult or otherwise serve with, directly or indirectly,
any entity whose business materially competes with the depository, lending or
other business activities of the Company or the Bank. Executive further agrees
that during such 12-month period he will not solicit, hire or encourage any
officer or employee of the Company or the Bank or each of the Company’s or the
Bank’s affiliates to accept employment with any other entity. The parties
hereto, recognizing that irreparable injury will result to each of the Company
and the Bank and their businesses and properties in the event of Executive’s
breach of this Subsection 11(a) agree that in the event of any such breach by
Executive, the Company and the Bank will be entitled, in addition to any other
remedies and damages available to them at law, to an injunction to restrain the
violation hereof by Executive, Executive’s partners, agents, servants,
employers, employees and all persons acting for or with Executive.
     (b) Executive recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the Company and the
Bank and each of their affiliates, as it may exist from time to time, is a
valuable, special and unique asset of the business of the Company or the Bank.
Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities of the
Company or the Bank, or affiliates thereof, to any person, firm, corporation or
other entity for any reason or purpose whatsoever. Notwithstanding the
foregoing, Executive may disclose any knowledge of banking, financial and/or
economic principles, concepts or ideas which are not solely and exclusively
derived from the business plans and activities of the Company or the Bank. In
the event of a breach or threatened breach by the Executive of the provisions of
this Section 11(b), each of the Company and the Bank will be entitled to an
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Company or the Bank or affiliates thereof, or from rendering any services to any
person, firm corporation, other entity to whom such knowledge, in whole or in
part, has been disclosed or is threatened to be disclosed. Nothing herein will
be construed as prohibiting the Company or the Bank from pursuing any other
remedies available to the Company or the Bank for such breach or threatened
breach, including the recovery of damages from Executive.
12. SOURCE OF PAYMENTS.

9



--------------------------------------------------------------------------------



 



     All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Bank.
13. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.
     This Agreement contains the entire understanding between the parties hereto
and supersedes any prior employment agreement between the Company or the Bank or
any predecessor of the Company or the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to the Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.
14. NO ATTACHMENT; SUCCESSORS AND ASSIGNS.
     (a) Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
     (b) This Agreement shall be binding upon, and inure to the benefit of,
Executive and each of the Company and the Bank and their respective successors
and assigns.
15. MODIFICATION AND WAIVER.
     (a) This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto.
     (b) No term or condition of this Agreement shall be deemed to have been
waived, nor shall there by any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.
16. SEVERABILITY.
     If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

10



--------------------------------------------------------------------------------



 



17. HEADINGS FOR REFERENCE ONLY.
     The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
18. GOVERNING LAW.
     This Agreement shall be governed by the substantive laws and procedural
provisions of the State of Tennessee, unless otherwise specified herein;
provided, however, that in the event of a conflict between the terms of this
Agreement and any applicable federal or state law or regulation, the provisions
of such law or regulation shall prevail.
19. PAYMENT OF LEGAL FEES.
     All reasonable legal fees paid or incurred by the Company or the Bank or
the Executive pursuant to any dispute or question of interpretation relating to
this Agreement shall be paid or reimbursed by the prevailing party in such
judgment, arbitration or settlement.
20. INDEMNIFICATION.
     Each of the Company and the Bank shall provide Executive with coverage
under a standard directors’ and officers’ liability insurance policy at its
expense, or in lieu thereof, shall indemnify Executive to the fullest extent
permitted under applicable Tennessee and federal law and the Charters thereof
against all expenses and liabilities reasonably incurred by him in connection
with or arising out of any action, suit or proceeding in which he may be
involved by reason of his having been a director or officer of the Bank (whether
or not he continues to be a director or officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgment, court costs and attorneys’ fees and the cost of reasonable
settlements.
21. SUCCESSOR TO THE COMPANY OR THE BANK.
     Each of the Company and the Bank shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all the business or assets of the Company or the Bank, as
the case may be, expressly and unconditionally to assume and agree to perform
the Company’s and the Bank’s obligations under this Agreement, in the same
manner and to the same extent that the Company or the Bank would be required to
perform if no such succession or assignment had taken place.
(Next Page is Signature Page)

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and their seal to be affixed hereunto by a duly authorized officer or
director, and Executive has signed this Agreement, all on the 30th day of June,
2008.

            COMMUNITY FIRST, INC.
      By:   /s/ Eslick Daniel, MD       Eslick Daniel, MD, Chairman             

            COMMUNITY FIRST BANK & TRUST
      By:   /s/ Eslick Daniel, MD       Eslick Daniel, MD, Chairman             

            EXECUTIVE
      By:   /s/ Marc R. Lively       Marc R. Lively, Executive             

12